 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,
                                       Case No.:   19CR02657-DMS
11
                Plaintiff,
12
          v.                           ORDER AND JUDGMENT TO DISMISS
13                                     INFORMATION WITHOUT PREJUDICE
     MARIA FLORES-ALONSO,
14
                Defendant.
15

16

17

18       Upon motion of the UNITED STATES OF AMERICA, and good cause
19 appearing,

20       IT IS ORDERED that the Information in Criminal Case No. 19CR02657-

21 DMS against defendant MARIA FLORES-ALONSO be, and hereby is, dismissed;

22       IT IS SO ORDERED.
23
     Dated: August 13, 2019
24

25

26

27

28
